REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 9-20, drawn to a welding back ring.
Group II, claim(s) 22, drawn to a method of welding pipe sections.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, Figs. 2-5;
Species II, Figs. 6-8;
Species III, Fig. 10;
Species IV, Fig. 11;
Species V, Fig. 12;
Species VI, Fig. 13. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 14, and 22. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II and Species I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a welding back ring, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Raber (U.S. Patent No. 9,599,257).  
Raber discloses:
A pre-assembled insulated weld backing ring (see annotated fig. 4b below) for a pipe section of a pipeline, the weld backing ring comprising: 
a first cylinder (411, fig. 4b) having a tubular body positionable in the tubular section and coaxially secured therein, 
the first cylinder having a stepped external surface (see annotated fig. 4b) defining a ring-shaped anterior portion (411, fig. 4b) and a ring shaped raised posterior portion (see annotated fig. 4b) with a step therebetween (see annotated fig. 4b), 
the anterior portion having an anterior face (see annotated fig. 4b) positioned about the end of the tubular section for abutting engagement with the corresponding anterior face of the first cylinder of an adjacent tubular member of the pipeline (see annotated fig. 4b), 
the posterior portion having a larger diameter than the anterior portion to define an insulation pocket (see annotated fig. 4b) between an external surface of the anterior portion and an internal surface of the tubular section when positioned in the tubular section, 
the insulation pocket having an open end (407, fig. 4b) about an anterior face of the tubular section and a terminal end (see annotated fig. 4b) adjacent the step, 
an external surface of the raised posterior portion positioned in one of engagement and non- engagement with the internal surface of the tubular section (see annotated fig. 4b, where the raise posterior portion has two surfaces, one in engagement and one not in engagement) when the first cylinder is secured in the tubular section; and
 an insulation layer (see annotated fig. 4b) positioned on the external surface of the first cylinder for insertion into the tubular section with the first cylinder, 
the insulation layer having a posterior end positioned against the step of the first cylinder (see annotated fig. 4b), 
the insulation layer having an anterior end positioned about the end of the tubular section for abutting engagement with the corresponding anterior end of the insulation layer of the adjacent tubular member (see annotated fig. 4b), 
the insulation layer positioned in the insulation pocket (see annotated fig. 4b) to define a protective barrier between the first cylinder and the tubular member. 

    PNG
    media_image1.png
    705
    895
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679